                        IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                 ASHEVILLE DIVISION
                          CIVIL ACTION NO. 1:18-CV-00042-GCM
 REBECCA DAWN SWEAT                                )
                                                   )
                   Plaintiff,                      )
                                                   )
     v.                                            )
                                                   )                ORDER
 NANCY A. BERRYHILL, Acting                        )
 Commissioner of Social Security                   )
 Administration,                                   )
                                                   )
                   Defendant.                      )
                                                   )

           THIS MATTER is before the Court on Plaintiff’s Motion for Payment of Attorney’s Fees

(Doc. No. 30) under 28 U.S.C. § 2412, the Equal Access to Justice Act. Upon stipulation of the

parties,

           THE COURT HEREBY GRANTS THE MOTION (Doc. No. 30) and HEREBY

ORDERS that Defendant will pay Plaintiff $3,000.00 in attorney’s fees in full satisfaction of all

claims arising under the Equal Access to Justice Act, 28 U.S.C. § 2412. With respect to

Plaintiff’s assignment of her right to payment of attorney’s fees, and in accordance with Astrue v.

Ratliff, 560 U.S. 586, 130 S.Ct. 2521, 177 L.Ed.2d 91 (2010), the Commissioner will determine

whether Plaintiff owes a debt to the United States. If a debt is owed, the debt will be satisfied

first before payment is made. If no debt is owed, or if any funds remain after the debt was paid,

payment will be made by check payable to Plaintiff’s counsel, Christopher S. Stepp, and mailed

to his office at 112 South Main Street, Hendersonville, North Carolina 28792, in accordance with

Plaintiff’s assignment to her attorney of her right to payment of attorney’s fees under the Equal

Access to Justice Act.


                                                  1
SO ORDERED.




              Signed: September 3, 2019




                             2
